Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
    The Applicant’s amendment, filed  02/23/2022, has been received, entered into the record, respectfully and fully considered.
    By this amendment, claims 5, 7, 12, 17, 19 and 20 have been amended., claims 1 - 20 have been examined. 
    Any objection, claim interpretation and claim rejection not repeated below is withdrawn due to Applicant's amendments.

Response to Arguments

Applicant's arguments filed  02/23/2022 have been fully considered and have been addressed as follows. 

Applicant argued on page 10-11 of the remarks:
Roine does not appear to disclose using "ECC data in the inverted form" to "determine whether an error is present in the first set of data in the inverted form ... " Specifically, Roine does not explicitly disclose a use of ECC data to check data correctness that uses inverted ECC data to check inverted data correctness. 
  
	In Roine, "At 614 (FIG. 6B) the inverted data, the inverted at least one ECC syndrome bit(s), and inverted inversion condition bits are re-written to a memory location . . . The re-writing of the memory location will cause the at least one ECC syndrome
bit(s) to change accordingly due to their dependence on the data." Roine at paragraph 96 ( emphasis added). Accordingly, Roine discloses that the "ECC syndrome bit(s)" of the "inverted data" are different from the "inverted ECC syndrome bit(s)." This is supported by, for example, paragraphs 14 and 15 of the current application (e.g., "it is not necessarily true that the parity calculated from the inverse of data is equal to the
inverse of the parity calculated from data").
	The two different checks in the FIG. 6A process of Roine do not appear to
contradict this analysis. For example, Roine appears to disclose that the 616 step check
''The inverted data, the inverted at least one ECC syndrome bit, and the inverted inversion condition bit are then compared to the current values to check for errors caused by toggling" is not an ECC check, and is separate from the step 618 check " If an ECC error occurs". Roine at paragraphs 97 and 98.

In response to Applicant’s Argument, Examiner respectfully disagree, and would like to point out that claim 1 recites “determine whether an error is present in the first set of data in the inverted form using the first set of ECC data in the inverted form.”, using a changed “the inverted at least one ECC syndrome bit(s)” is still using  “the inverted at least one ECC syndrome bit(s)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roine, US20090172496, hereinafter Roine, in view of Hoya et al., US 9,501,352, hereinafter Hoya.

As per claim 1, Roine teaches A device comprising:
	a memory controller (Fig5A, 500) configured to couple to a memory array that stores words in either an inverted form or a non-inverted form, (Fig5A, [0085], the memory array 506) wherein the memory controller includes:
	(FIG.8, 802, "BEGIN MEMORY WORD READ WITH ECC";) wherein:
	the first word includes a first set of data, a first polarity indicator, and a first set of error correction coding ("ECC") data for the first set of data and the first polarity indicator; (FIG.8, 804, READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) FROM ADDRESSED MEMORY LOCATION)
	the first polarity indicator indicates whether the first set of data and the first set of ECC data are in the inverted form or the non-inverted form (FIG.6A, 606, 612, INVERT DATA, ECC SYNDROME, AND INVERSION CONDITION BIT(s), i.e., inverted form); and
	the decoder is configured to, in response to the first polarity indicator indicating that the first set of data and the first set of ECC data are in the inverted form, determine whether an error is present in the first set of data in the inverted form using the first set of ECC data in the inverted form. (FIG. 6B, 616, 618, “ANY ERRORS?”)

	Roine does not explicitly teach
	a decoder configured to couple to the memory array.
	Hoya teaches
	a decoder configured to couple to the memory array.
(Fig.3 ECC decoder, Fig.1; Fig. 5 Bank 0-3)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roine to incorporate the teaching of  ECC decoder from Hoya in order to reduction of imprint for memory arrays with low impact on memory system availability. (Roine, [0002])

As per claim 10, Roine teaches A device comprising:
A memory controller (Fig.5A, 500) comprising:
	a data processor (Fig.5A, V, 503; [0084]) that includes a first output to provide a first set of data (Fig.5A, output of V, [0084], the output of the comparator 503); 
	a first XOR circuit (Fig.5A, 504) that includes:
		a first input coupled to the first output of the data processor (Fig.5A, output of V, 503);
		a second input coupled to receive a first polarity indicator corresponding to the first set of data; (Fig.5A, 501, INVERT STATUS BIT) and
		an output (Fig.5A, output of 504) configured to provide a second set of data that is an XOR (Fig.5A, 504; [0084]) of the first set of data with the first polarity indicator (Fig.5A, 501, "INVERT STATUS BIT") ; and

	
	a first input coupled to the first XOR circuit to receive the second set of data; 
	a second input coupled to receive the first polarity indicator; and
	(FIG.7, 702, "BEGIN MEMORY WRITE WITH ECC"; 706, XOR RESULT OF COMPARISON WITH INVERSION STATUS BIT;)
	an output configured to couple to a memory array to provide the second set of data, the first polarity indicator, and a first set of error correction coding ("ECC") data for the second set of data and the first polarity indicator for storing in the memory array. (FIG.7, 712, 714, 716)

	Roine does not explicitly teach
	an encoder.
	Hoya teaches
	an encoder.
	(Fig.3 ECC encoder)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roine to incorporate the teaching of  ECC encoder from Hoya in order to reduction of imprint for memory arrays with low impact on memory system availability. (Roine, [0002])

As per claim 15, Roine teaches A circuit comprising:
	(Fig5A, the memory array 506) to 
	receive a first set of data, a first polarity indicator, and a first set of error correction coding ("ECC") data for the first set of data and the first polarity indicator, (FIG.8, 802, "BEGIN MEMORY WORD READ WITH ECC";) 
wherein the first polarity indicator indicates whether both of the first set of data and the first set of ECC data are in an inverted form or a non­inverted form; (FIG.8, 804, READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) FROM ADDRESSED MEMORY LOCATION) and
	in response to the first polarity indicator indicating that first set of data is in the inverted form, determine whether an error is present in the first set of data using the first set of ECC data in the inverted form; (FIG. 6B, 616, 618, “ANY ERRORS?”) and

	
	receive a second set of data and a second polarity indicator,
	generate a second set of ECC data for the second set of data and the second polarity indicator such that the second polarity indicator indicates whether both of the second set of data and the second set of ECC data are in the inverted form or the non­ inverted form; and
	(FIG.7, 702, "BEGIN MEMORY WRITE WITH ECC"; 706, XOR RESULT OF COMPARISON WITH INVERSION STATUS BIT;)
	couple to the memory array to provide the second set of data, the second  polarity indicator, and the second set of ECC data. (FIG.7, 712, 714, 716)

	Roine does not explicitly teach
	a decoder ……
	an encoder.
	Hoya teaches
	a decoder ……
	(Fig.3 ECC decoder, Fig.1; Fig. 5 Bank 0-3)
	an encoder.
	(Fig.3 ECC encoder)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Roine to incorporate the teaching of  ECC encoder and ECC decoder couple to a memory array from Hoya in order to reduction of imprint for memory arrays with low impact on memory system availability. (Roine, [0002])

	As per claim 2, Roine- Hoya teaches The device as applied above in claim 1, 
Roine further teaches wherein the decoder is further configured to, in response to the error being present (FIG.8, 804, 808, 810), correct the error in the first set of data in the inverted form using the first set of ECC data in the inverted form. (FIG.8, 816)

	As per claim 3, Roine- Hoya teaches The device as applied above in claim 2, Roine further teaches wherein the memory controller further includes a first   XOR circuit (Fig 5A, 507) that includes:
	a first input coupled to the decoder to receive the first set of data with the error corrected;  (Fig.8, 806) and
	a second input coupled to the decoder to receive the first polarity indicator, (Fig.8, READ ......INVERSION CONDITION BIT(S) FROM ADDRESSED MEMORY LOCATION)
	wherein the first XOR circuit is configured to perform an XOR of the first set of data and the first polarity indicator to produce the first set of data in the non-inverted form. (Fig.8, 812, OUTPUT DATA; Fig.4C 458 XOR RESULT….; 466 OUTPUT DATA)

	As per claim 4, Roine- Hoya teaches The device as applied above in claim 3, Roine further teaches wherein the memory controller further includes:
	a first multiplexer coupled to the first XOR circuit to receive the first set of data in the non-inverted form and configured to provide the first set of data in the non-inverted form in response to a write-back signal; (Fig 5A, ADDRESS or WRITE DATA ("a write-back indicator"), 505 (examiner notes that 505 functions like "a multiplexer")
	
Hoya further teaches
	an inverter coupled to the decoder to receive and invert the first polarity indicator; (Fig.6, 145, Bit inverter).	
	a second multiplexer coupled to the inverter to receive the inverted first polarity indicator and configured to provide the inverted first polarity indicator in response to the write-back signal; and (Fig.9, NO2;).
	a second XOR circuit (Fig.9, NA3) coupled to the first multiplexer and the second multiplexer and configured to XOR the first set of data in the non-inverted form and the inverted first polarity indicator. (Fig.9, NA3)

	As per claim 12, Roine- Hoya teaches The memory controller as applied above in claim 10, Roine further teaches wherein:
	the data processor further includes a second output to provide a write-back signal; (Fig 5A, WRITE DATA ("a write-back indicator") and 
	the memory controller further comprises a multiplexer coupled between the data processor and the first XOR circuit that includes: a first input coupled to receive a third set of data; a second input coupled to the first output of the data processor to receive the first set of data; (Fig 5A, 505 (examiner notes that 505 functions like "a multiplexer"; [0085] The XOR logic gate shown in FIGS. 5A and 5B can be replaced by other logic structures or other simpler circuitry (e.g., NAND gates, inverters, etc.).)
	a control input (FIG. 5B, WRITE DATA) coupled to the second output of the data processor to receive the write-back signal; and
	an output coupled to the first input of the first XOR circuit to provide one of the first set of data and the third set of data in response to the write-back signal. (Fig.6B, 640, REWRITE MODIFIED DATA……)

	As per claim 13, Roine- Hoya teaches The memory controller as applied above in claim 12, Hoya further teaches further comprising a decoder (Fig.3 ECC decoder) that includes:  
	Roine further teaches
	a first input coupled to the memory array to receive the third set of data, a second polarity indicator corresponding to the third set of data, and a second set of ECC data for the third set of data and the second polarity indicator, (Fig.8, 804,  READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) …) 
	wherein the decoder is configured to, in response to the second polarity indicator indicating that the third set of data is in an inverted form, check for an error in the third set of data in the inverted form using the second set of ECC data in the inverted form. (Fig.8, 808, 810, 816)

	As per claim 14, Roine- Hoya teaches The memory controller as applied above in claim 13, Roine further teaches wherein: 
	the decoder further includes: a first output to provide the third set of data; and a second output to provide the second polarity indicator; and
	(Fig. 8, 812, 820)
	the memory controller further includes a second XOR circuit that includes:  a first input coupled to the first output of the decoder; a second input coupled to the second output of the decoder; and an output coupled to the data processor to provide the third set of data in a non-inverted form. (Fig.5A, 507)

	As per claim 19, Roine- Hoya teaches The circuit as applied above in claim 18, Roine further teaches further comprising:
	a multiplexer coupled to the first XOR circuit and configured to provide the third set of data in response to a write-back signal; (Fig 5A, ADDRESS or WRITE DATA ("a write-back indicator"), 505 (examiner notes that 505 functions like "a multiplexer"; [0085] The XOR logic gate shown in FIGS. 5A and 5B can be replaced by other logic structures or other simpler circuitry (e.g., NAND gates, inverters, etc.).) and	
	Hoya further teaches
	an inverter coupled to the decoder to receive the first polarity indicator and configured to provide a third polarity indicator that is an inverse of the first polarity indicator.   (Fig.6, 145, Bit inverter).

	As per claim 20, Roine- Hoya teaches The circuit as applied above in claim 19, Roine further teaches further comprising 
	a second XOR circuit coupled to the first multiplexer, the inverter, and the encoder to provide a fourth set of data that is an XOR of the third set of data and the third polarity indicator to the encoder. (Fig. 5B, [0085] The second logic circuitry 505 determines whether or not the data to be written is written in an inverted or non-inverted state.  The read flow uses a third logic circuitry 507 (e.g., XOR logic gate) ("a second exclusive-or gate") that receives the output of the first logic circuitry 504 and the output of the memory array 506. Fig. 8)

	As per claim 5, Roine- Hoya teaches The device as applied above in claim 1, Roine further teaches wherein the decoder is further configured to determine whether the error is present in the first polarity indicator using the first set of ECC data in the inverted form. (FIG. 6B, 616, 618, “ANY ERRORS?”)

	As per claim 17, Roine- Hoya teaches The circuit as applied above in claim 15, Roine further teaches wherein the decoder is further configured to determine whether the error is present in the first polarity indicator using the first set of ECC data in the inverted form. (FIG. 6B, 616, 618, “ANY ERRORS?”)

	As per claim 6, Roine- Hoya teaches The device as applied above in claim 1, Hora further teaches wherein the memory controller further includes an   encoder (Fig.6, ECC encoder) that includes:
	Roine further teaches
	a first input coupled to receive a second set of data; a second input coupled to receive a second polarity indicator; and an output configured to couple to the memory array, (Fig.8, 804,  READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) …) wherein the encoder is configured to:
	in response to the second polarity indicator indicating that the second set of data is in the inverted form (Fig.7, 708, "XOR VALUE RETURNED? = 1"), generate a second set of ECC data for the second set of data and the second polarity indicator, wherein the second set of ECC data is in the inverted form; (FIG.7, 712, WRITE INVERTED DATA AND ECC SYNDROME.......) and
	provide the second set of data in the inverted form, the second polarity indicator, and the second set of ECC data in the inverted form to the memory array via the output of the encoder. (Fig.7, 71, MEMORY WRITE WITH ECC.)

Hoya further teaches
	a decoder ……
	(Fig.3 ECC decoder, Fig.1; Fig. 5 Bank 0-3)

	As per claim 7, Roine- Hoya teaches The device as applied above in claim 1, Roine further teaches wherein the first input of the decoder is further to  receive a second word of the stored words, wherein:
	the second word includes a second set of data, a second polarity indicator, and a second set of ECC data for the second set of data and the second polarity indicator; (Fig.8, 804) and
	the decoder is configured to, in response to the second polarity indicator indicating that the second set of data and the second set of ECC data are in the non-inverted form, determine whether the error is present in the second set of data in the non-inverted form using the second set of ECC data in the non-inverted form. (Fig.8, 808, 810)

	As per claim 8, Roine- Hoya teaches The device as applied above in claim 1, Roine further teaches wherein: 
	the decoder further configured to receive an ECC code and determine whether the error is present in the first set of data in the inverted form using the ECC code; (Fig.8, 802, 804, READ DATA, ECC SYNDROME BIT(S), AND INVERSION CONDITION BIT(S) FROM ADDRESSED MEMORY LOCATION) and
	the ECC code is a polarity-based error correction code. (Fig.8, 808, 810, 816, 818)

	As per claim 9, Roine- Hoya teaches The device as applied above in claim 1, Roine further teaches further comprising the memory array. (FIG.5B, [0085], the memory array 506;)

	As per claim 11, Roine- Hoya teaches The memory controller as applied above in claim 10, Roine further teaches wherein when the first polarity indicator indicates that the second set of data is in an inverted form, the first set of error correction coding data is in the inverted form. (FIG.7, 708, 710 "INVERT DATA", 712)

	As per claim 16, Roine- Hoya teaches The circuit as applied above in claim 15, Roine further teaches wherein:
	the decoder is configured to determine whether the error is present in the first set of data using the first set of ECC data in the inverted form using an ECC code; (FIG.8, 804, 808, 810, 816)
	the encoder is configured to generate the second set of ECC data using the ECC code; and the ECC code is a polarity-based error correction code. (Fig.7, 712, 716)

	As per claim 18, Roine- Hoya teaches The circuit as applied above in claim 15, Roine further teaches further comprising a first XOR circuit (Fig 5A, 507) 
	coupled to the decoder to receive the first set of data and the first polarity indicator and 
	configured to provide a third set of data  (Fig.8, 812, OUTPUT DATA) that is an XOR of the first set of data and the first polarity indicator. 

Conclusion   
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shappir et al., US 20180074892, discloses A memory controller includes an interface and circuitry. The interface is configured to communicate with a memory device, which includes multiple memory cells, and which applies refreshing to the memory cells by repeatedly inverting data stored in the memory cells.                                                                                                                                                                                     

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG TANG/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111